Seabury, J.
(dissenting). I dissent. The evidence in this case does not, in my opinion, establish a contract of hiring by the year. It was merely a contract of hiring at a certain specified rate a year. Such a hiring is a mere hiring at will and may be terminated at any time by either party. The case at bar seems to me to come clearly within the rule declared *801in Martin v. New York Life Ins. Co., 148 N. Y. 117. I think the action of the trial justice in applying this rule and dismissing the complaint as to the first cause of action alleged was correct. The judgment appealed from should be affirmed, with costs.
Judgment reversed and new trial ordered, with costs to appellant, to abide event.